DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 03/11/2022.

Elected Species


    PNG
    media_image1.png
    651
    651
    media_image1.png
    Greyscale


Results of Elected Species
As search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was expanded to find an examinable species.
Examinable Species
The examinable species is represented by Compound 1 (Subspecies A) (page 8):


    PNG
    media_image2.png
    225
    382
    media_image2.png
    Greyscale

DCJP (Subspecies B) (page 12):



    PNG
    media_image3.png
    261
    395
    media_image3.png
    Greyscale

The examinable species reads on claims 1-4 and 19-20.  Claims 5-18 are withdrawn from further consideration as not reading on the examinable species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KO (US 2019/0058137).

Regarding Claims 1-4, KO teaches the first electrode of the organic light-emitting device may be an anode, the second electrode of the organic light-emitting device may be a cathode, [0133] the organic layer may further include a hole transport region between the first electrode and the emission layer, and an electron transport region between the emission layer and the second electrode (paragraph 131-133). The emission layer may include the organometallic compound, and the emission layer may further include a fluorescent dopant. The fluorescent dopant may act as an emitter and the organometallic compound may act as a metal-assisted delayed fluorescent dopant, or the organometallic compound may act as an emitter and the fluorescent dopant may act as an assistant dopant (paragraph 142). The emission layer also contains a host (paragraph 143) (per claims 1-2).
The OLED contains 1 emission layer and no donor layers n = 1 and m = 0; n = m + 1 (per claims 3-4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over KO (US 2019/0058137) in view of Huang (US 2003/01080574).

Regarding Claims 1-4, KO teaches the first electrode of the organic light-emitting device may be an anode, the second electrode of the organic light-emitting device may be a cathode. The organic layer may further include a hole transport region between the first electrode and the emission layer, and an electron transport region between the emission layer and the second electrode (paragraph 131-133). The emission layer may include the organometallic compound, and the emission layer may further include a fluorescent dopant. The fluorescent dopant may act as an emitter and the organometallic compound may act as a metal-assisted delayed fluorescent dopant, or the organometallic compound may act as an emitter and the fluorescent dopant may act as an assistant dopant. The emission layer also contains a host (paragraph 143). The metal-assisted delayed fluorescent dopant can be represented by Compound 1 (page 8):

    PNG
    media_image2.png
    225
    382
    media_image2.png
    Greyscale

	KO teaches the fluorescent dopant but does not mention a specific fluorescent dopant. 
	Huang teaches and OLED containing fluorescent dopants (abstract) which includes DCJP (page 12):

    PNG
    media_image3.png
    261
    395
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from known fluorescent dopants which would have included DCJP as taught by Huang, absent unexpected results (per claims 1-2).	
The OLED contains 1 emission layer and no donor layers n = 1 and m = 0; n = m + 1 (per claims 3-4).


Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
the emitting dipole of the fluorescent emitter is horizontally oriented (per claim 19)
the ratio of organic dipoles in at least one organic layer is greater than 0.7 (per claim 20)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786